Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to the correspondence filed 11/19/2019.
Claims 1-20 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a/the processing system configured to …” in claims 11-14, 16 and 17.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 11-14, 16 and 17, claim limitations “a/the processing system configured to …” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As to claim 15, claim 15 does not cure the deficiency of claim 11 and is rejected under 35 USC § 112 for its dependency upon claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0092280 to Oesterling et al. (hereinafter Oesterling) in view of US 2018/0176228 to He et al. (hereinafter He).
As to claims 1 and 11, Oesterling teaches a vehicle control method comprising, via a processing system comprising one or more processors: receiving an update to perform an engine startup or shutdown (paragraph 45, signal from mobile computing device to start the vehicle); validating the update (paragraph 44, upon successful authorization, functions are enabled); and performing the engine startup or shutdown (paragraph 45, remote start).
Oesterling does not explicitly teach receiving a first blockchain update comprising a first transaction with instructions; validating the first blockchain update; performing based on validating the first blockchain update.
However, He teaches receiving a first blockchain update comprising a first transaction with instructions (paragraphs 20 and 32, generated block containing various transactions/messages/control commands received by the device[s]); validating the first blockchain update (paragraphs 20 and 32, verifying the block); and performing based on validating the first blockchain update (paragraphs 20, once the block passes verification performing/executing the command).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Oesterling with the method of performing actions by a network of peer devices using a blockchain as taught by He in order to provide counterfeit protection to the communicated commands and preventing unauthorized control from malicious devices or hacks (paragraphs 20-22).
As to claim 6, He teaches after validating the first blockchain update, determining whether an author of the first transaction is authorized to issue the instructions to perform the engine startup or shutdown (FIG. 4 and paragraphs 30 and 32, determination of whether “M controls me”, only devices authorized to perform the function based on the privilege table).
As to claim 7, He teaches wherein first blockchain update is an addition of a first block to a blockchain (paragraphs 23 and 28-30, commands and data stored to the blockchain wherein after the first block the following data which is added creates the blockchain).

Claims 2, 3, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oesterling in view of He in further view of US 2018/0260921 to Wagstaff.
As to claims 2, 12 and 18, Oesterling and He do not explicitly teach performing the engine startup or shutdown based on validating a predetermined number of second blockchain updates subsequent to the first blockchain update.
However, Wagstaff teaches performing the engine startup or shutdown based on validating a predetermined number of second blockchain updates subsequent to the first blockchain update (paragraphs 19, 28, 31 and 32, wherein the control signal to the machine is not initiated until the required grants are received which are subsequent to the first).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Oesterling and He with the method of performing the control after a predetermined amount of grants after the first as taught by Wagstaff in order to prevent unauthorized control by a single rogue user/device or number of rogue users/devices below the required amount therefore increasing the overall security of the system.
As to claims 3 and 13, Wagstaff teaches after validating the first blockchain update, delaying performance of the engine startup or shutdown at least until a predetermined number of subsequent blockchain updates have been validated (paragraphs 19, 28, 31 and 32, wherein the control signal to the machine is not initiated until the required grants are received which are subsequent to the first and therefore control is delayed the predetermined amount is reached).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oesterling in view of He in further view of US 2017/0329980 to Hu et al. (hereinafter Hu).
As to claim 8, Oesterling and He do not explicitly teach wherein the first block comprises a first tag, the first tag being a function of every block in the blockchain preceding the first block.
However, Hu teaches the first block comprises a first tag, the first tag being a function of every block in the blockchain preceding the first block (paragraphs 25 and 26, each block includes a hash of the previous block).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Oesterling and He with the method of including the hash of the previous block in the current block as taught by Hu in order to prevent forgeries and modifications to the data therefore providing immutability and increasing integrity and security of the system.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Oesterling in view of He in further view of US 2016/0318620 to Olson.
As to claim 19, Oesterling and He do not explicitly teach wherein modifying the engine operating state comprises closing a fuel valve, which terminates fuel flow into the engine.
However, Olson teaches wherein modifying the engine operating state comprises closing a fuel valve, which terminates fuel flow into the engine (paragraph 65, closing the fuel shutoff valve).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Oesterling and He with the method of closing the fuel valve to terminate fuel flow as taught by Olson in order to optimize safety when shutting down an engine as fuel will not continue to flow.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oesterling in view of He in further view of US 2016/0334786 to Warpinski et al. (hereinafter Warpinski).
As to claim 20, Oesterling teaches wherein an aircraft comprises the engine (paragraphs 20 and 36). Oesterling and He do not explicitly teach the method comprises confirming that the aircraft is grounded and at rest before modifying the engine operating state.
However, Warpinski teaches confirming that the aircraft is grounded and at rest before modifying the engine operating state (paragraph 43).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Oesterling and He with the method of confirming the aircraft is grounded and at rest before modifying the engine operating state as taught by Warpinski in order to optimize safety when changing an engine state therefore preventing an unintended or unsafe operating state during specific situations.

Allowable Subject Matter
Claims 4, 5, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-17 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497